Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 February 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 only recites language directed to where the proximal portion is located or positioned in the body and fails to further provide any structural limitations of the implant itself. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al (2018/0098854).
Allen et al discloses: an implantable device for penile construction including a penile implant (20) including a distal portion (26) with a shaft (41) and a proximal portion (24) defining a first strut (52) and a second strut (52); the proximal portion is configured to be attached to the pelvis.  Allen et al also teaches another embodiment showing an implantable device for penile construction (paragraph 426; figure 60C, feature 1120), the implantable device comprising: a penile implant having a distal portion (feature 1122) and a proximal portion (feature 1124, 1126; paragraph 426), the distal portion including a shaft portion configured to be disposed in a neophallus, the proximal portion defining a first strut (figure 60C, feature 1104) and a second strut (figure 60C, feature1106), the proximal portion configured to be attached to a pelvis.
With regard to claim 2, as can be seen in Allen et al, (figures 3-6 and 60C) the struts are at a non-zero angle with respect to each other.

With regard to claim 4, there would inherently be an “attachment interface” in order to connect the proximal end to the distal end.  
With regard to claim 5, Allen et al teaches (paragraph 14) that it is known to include a reinforced area on the implant. 
With regard to claim 6, Allen et al teaches the proximal portion being configured to be attached to the pelvis (paragraphs 234, 424-425).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kansas et al is cited to further show the state of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791